DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10, 16-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Singha (US 2014/0365226 A1, Applicant’s submitted IDS filed 12/19/2018), hereinafter “Singha”, and in view of White et al. (US 2010/0095208 A1), hereinafter “White”. 

As per claim 1, Singha teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, 
“obtain a first set of data corresponding to one or more interactions between a user of the electronic device and a digital assistant on the electronic device” at [0099];
(Singha teaches the error detection module monitor actions taken by a user after the user cancels an action and/or dialogue with the digital assistant. For example, a user may ask the digital assistant to “Call Philippe” and the digital assistant may response by saying “Calling Phill”)
“obtaining a second set of data corresponding to one or more interactions between the user and an application on the electronic device” at [0099]-[0100], [0133]-[0134];
(Singha teaches the user may quickly cancel the telephone call to Phil, and then proceed to manually initiate a telephone call with a contact named Philippe)
“store, by the electronic device, the first set of data and the second set of data” at [0101]-[0102];
(Singha teaches the error analysis repository stored information about user interactions with the digital assistant, such as transcript of user’s input and the digital assistant’s outputs, a record of actions taken by the digital assistant, a record of user interactions with a user device, in response to a determination that an error or problem in the performing an action has occurred)
	Singha does not explicitly teach “receive, by the electronic device, a set of executable instructions from a remote electronic device; process based on the received set 
“receive, by the electronic device, a set of executable instructions from a remote electronic device” at [0063]-[0066];
(White teaches the user web browser requests tracking script 34 (i.e., “a set of executable instructions”) from a tracking server 30 (i.e., “a remote electronic device”))
“process based on the received set of executable instructions, by the electronic device, the first set of data and the second set of data to obtain a third set of data” at [0071]-[00073];
(White teaches web browser executes instructions in tracking script 34 to capture, process various types of user interactions data (i.e., “first set of data” and “second set of data”). Processed user interaction data (i.e., “third set of data”) is stored in the cache memory of the web browser application)
“transmit, by the electronic device, the third set of data to the remote electronic device” at [0075].
(White teaches the user’s web browser transmits cached user interaction data to a remote tracking server 30) 
	


As per claim 2, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: wherein “the one or more interactions between a user and the digital assistant on the electronic device include a user input, and wherein obtaining the first set of data comprises obtaining data corresponding to the user input” at [0099].

As per claim 3, Singha and White teach the medium of claim 2 discussed above. Singha also teaches: wherein “the user input is a speech input” at [0099].

As per claim 4, Singha and White teach the medium of claim 1 discussed above. White also teaches: wherein “obtaining the first set of data comprises obtaining data corresponding to an output provided by the digital assistant” at [0099].

As per claim 5, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: wherein “obtaining the first set of data comprises obtaining data corresponding to one or more events associated with a session of the digital assistant” at [0099].

As per claim 6, Singha and White teach the medium of claim 5 discussed above. Singha also teaches: wherein “obtaining the first set of data comprises obtaining timing information corresponding to at least one event of the one or more events” at [0088].

As per claim 7, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: wherein “the second set of data includes data corresponding to at least one of: creation of data item, deletion of a data item, modifications to a data item, transmission of a data item, start of an operation, cancelation of an operation, completion of an operation, or any combination thereof” at [0099]-[0100].

As per claim 8, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: wherein “the second set of data includes data corresponding to a user intent” at [0099]-[0100].

As per claim 9, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: wherein “the application is at least one of: a calendar application, a reminder application, a timer application, an alarm application, a map application, a messaging application, a shopping application, a web browser, or any combination thereof” at [0064].

As per claim 10, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: wherein “the application is associated with a domain of the digital assistant” at [0078]-[0085].
As per claim 16, Singha and White teach the medium of claim 1 discussed above. White also teaches: wherein “processing the first set of data and the second set of data to obtain a third set of data comprises: aggregating a portion of the first set of data and a portion of the second set of data” at [0072].

As per claim 17, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: “at the remote electronic device, determining whether the third set of data is indicative of a user-altered performance of a task: in accordance with a determination that the third set of data is indicative of a user- altered performance of a task: updating one or more components associated with the digital assistant; in accordance with a determination that the third set of data is not indicative of a user-altered performance of a task, foregoing updating the one or more components associated with the digital assistant” at [0102]-[0105].

As per claim 18, Singha and White teach the medium of claim 17 discussed above. Singha also teaches: wherein “updating one or more components associated with the digital assistant comprises creating a target test set based on the third set of data” at [0102]-[0105].

As per claim 19, Singha and White teach the medium of claim 17 discussed above. Singha also teaches: wherein “updating one or more components associated with the digital assistant comprises updating a ranking model associated with the digital assistant” at [0070], [0102]-[0105].
As per claim 20, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: wherein “the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof” at [0037].
	
Claims 21-22 recite similar limitations as in claim 1 and are therefore rejected by the same reasons.

As per claim 24, Singha and White teach the medium of claim 1 discussed above. White also teaches: “the set of executable instructions specify a technique for processing the first set of data and the second set of data to obtain the third set of data” at [0096].

As per claim 25, Singha and White teach the medium of claim 1 discussed above. White also teaches:  “the set of executable instructions include instructions for comparing a portion of the first set of data with a portion of the second set of data” at [0096].

As per claim 26, Singha and White teach the medium of claim 1 discussed above. Singha also teaches: “processing the first set of data and the second set of data to obtain the third set of data comprises: determining, based on the received set of executable instructions, that a portion of the first set of data and a portion of the second set of data are associated with a same request to the digital assistant” at [0102]-[0105].


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singha and White as applied to claims 1-10, 16-22, 24-26 above, and further in view of Lee et al. (US 2015/0133049 A1), hereinafter “Lee”. 

As per claim 11, Singha teaches the medium of claim 1 discussed above. Singha does not explicitly teach: “determine, by the electronic device, whether a set of condition of the electronic device is met, in accordance with a determination that the set of condition is met, sent, to the remote electronic device, a request for the set of executable instructions; in accordance with a determination that the set of condition is not met, forgoing sending, to the remote electronic device, the request for the set of executable instructions” as claimed. However, Le teaches a method for downloading content including the step of: “determine, by the electronic device, whether a set of condition of the electronic device is met, in accordance with a determination that the set of condition is met, sent, to the remote electronic device, a request for the set of executable instructions; in accordance with a determination that the set of condition is not met, forgoing sending, to the remote electronic device, the request for the set of executable instructions” at [0116]. Thus, it would have been obvious to one of ordinary skill in the art to combine Lee with Singha’s teaching in order to ensure that the device is able to receive the downloaded content without interruption.

As per claim 12, Singha and Lee teach the medium of claim 11 discussed above. Singha also teaches: wherein “processing the first set of data and the second set of data to obtain the third set of data comprises: determining, based on the set of executable .

Claims 13-15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Singha and White as applied to claims 1-10, 16-22, 24-26 above, and further in view of Gruber et al.  (US 2013/0304758 A1, Applicant’s submitted IDS filed 12/19/2018), hereinafter “Gruber”.

As per claim 13, Singha-White teaches the medium of claim 1 discussed above. Singha does not explicitly teach “processing the first set of data and the second set of data to obtain the third set of data comprises: anonymizing, at the electronic device, the first set of data or the second set of data”. Gruber teaches an algorithm to clean the user’s voice input before transmitting to a remote device by removing/excluding user-specific context information from the voice input to protect user privacy at [0144]. Thus, it would have been obvious to one of ordinary skill in the art to combine Gruber with Singha’s teaching in order to protect user’s privacy by anonymizing user-specific context information, as suggested by Gruber at [0144].

As per claim 14, Singha-White and Gruber teach the medium of claim 13 discussed above. Gruber also teaches: wherein “anonymizing the first set of data or the second set of data comprises: determining, at the electronic device, that a portion of the first set of data or the second set of data corresponds to a predefined type of data; excluding the portion of the first set of data or the second set of data from the third set of data” at [0144].
As per claim 15, Singha-White and Gruber teach the medium of claim 14 discussed above. Singha also teaches: wherein “processing the first set of data and the second set of data to obtain a third set of data comprises: comparing, at the electronic device, a portion of the first set of data with a portion of the second set of data; and identifying, based on the comparison, a first result from the first set of data and a second result from the second set of data, wherein the first result is obtained by the digital assistant, and wherein the second result is a user-altered version of the first result” at [0102]-[0105].

As per claim 23, Singha-White teaches the medium of claim 1 discussed above. Singha does not explicitly teach “the set of executable instructions specify to exclude a portion of the first set of data and the second set of data from the third set of data”. However, Gruber teaches an algorithm to clean the user’s voice input before transmitting to a remove device by removing/excluding any offensive or sensitive phrases or words from the voice input at [0157], [0159]. Thus, it would have been obvious to one of ordinary skill in the art to combine Gruber with Singha’s teaching in order to protect user’s privacy and detecting sensitive words related to illegal activities, as suggested by Gruber at [0157].







Response to Arguments
Applicant’s arguments filed 1/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 27, 2021